IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20262
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAIRO CARDENAS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-575-2
                      --------------------
                          May 29, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Jairo Cardenas has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).   Cardenas has filed a

response and supplemental response.   Our independent review of

counsel’s brief, Cardenas’ response, and the record discloses no

nonfrivolous issue.   The record has not been adequately developed

for us to consider any claim of ineffective assistance of counsel


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20262
                                 -2-

on direct appeal.     See United States v. Haese, 162 F.3d 359, 363-

64 (5th Cir. 1998).    Accordingly, counsel’s motion for leave to

withdraw is GRANTED and counsel is excused from further

responsibilities herein, motion for appointment of counsel is

DENIED, and the APPEAL IS DISMISSED.       See 5TH CIR. R. 42.2.